Citation Nr: 1208833	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  01-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disorder.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to arthritis of the spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to July 1958, from October 1958 to October 1964 and from January 1968 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claim file, the Board finds that there is an issue that is intertwined with the issue of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disorder.  See 38 C.F.R. § 19.31 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Pursuant to the Board's September 2011 remand, the Veteran was afforded a VA examination in October 2011.  On the October 2011 VA examination report, the VA examiner opined that the Veteran's left knee pain, currently diagnosed as left lumbar radiculopathy, was caused by his severe degenerative joint disease of the back, which would greatly affect his weight bearing and would contribute to his left knee pain.  Further, the examiner suggested that the Veteran's current back disorder was related to his military service, per documented back injuries in service, by stating that "one initial trauma or injury can start the degeneration process."  

This VA opinion is consistent with the Veteran's contention that his left knee disorder originated from his back problem.  Through various written statements and during the February 2007 hearing before the Board, the Veteran has claimed that he was told by a VA physician that his gait was altered due to his back pain and this put strain on the lower extremities resulting in his current left knee pain.  However, the record reflects that service connection is not currently in effect for any back disability.

However, the Veteran's Virtual VA file contains an October 2010 rating decision showing that the Veteran filed for a claim to reopen the issue of entitlement to service connection for arthritis of the spine.  In that rating decision, the RO denied the claim finding that the available medical evidence failed to show that the Veteran's arthritis of the spine was related to his military service.  However, as noted above, the record now includes the October 2011 VA examination report wherein the examiner suggested that the Veteran's currently diagnosed degenerative joint disease of the back was related to his service based on back injuries documented in service treatment records.  However, the RO did not have the review this evidence in conjunction with the adjudication of the claim.  Moreover, while the Veterans Appeals Control and Locator System (VACOLS) indicate that the Veteran filed a notice of disagreement to this decision in November 2010 and perfected his appeal in August 2011, the claim has not yet been certified to the Board and the whole records relating to this claim is not available to the Board.

Under these circumstances, the Board finds that the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for arthritis of the spine is intertwined with the issue on appeal and must be readjudicated by the RO prior to the adjudication of entitlement to service connection for pain in the left knee.  See Harris, 1 Vet. App. at 183.  Accordingly, the issue of service connection for a left knee disorder must be remanded for RO consideration of this intertwined issue before the Board reaches a final determination on the issue of service connection for a left knee disorder, to include as being secondary to a service-connected disorder.

Alternatively, to the extent that the October 2011 VA examiner stated that the Veteran's service treatment records were silent as to left knee complaints, the Board 
finds the October 2011 VA examination not adequate for purposes of adjudication of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A review of the Veteran's service treatment records revealed treatment in January 1964 for complaints of pain above the left knee since childhood.  The physical examination conducted in service revealed crepitus in the left knee, and the report concluded with an impression of possible chondromalacia patellae.  Therefore, the October 2011 VA opinion was based on an inaccurate factual background with regard to the left knee.  In this respect, the Board emphasizes that it remanded the Veteran's case in September 2011 because it found the previous VA examination was inadequate for the same reasons.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that a new VA examination must be obtained to address the etiology of any current left knee disorder, to include as secondary to a service-connected disorder.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a left knee disorder and arthritis of the spine.  Regardless of his response, the RO must attempt to obtain the Veteran's relevant VA treatment records since October 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After reviewing all evidence acquired subsequent to the March 2010 rating decision and conducting any further development as deemed necessary, the RO must provide the Veteran and his representative an supplemental statement of the case that readjudicates the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the Veteran's currently diagnosed lumbosacral degenerative joint and disc disease, with consideration of evidence of record subsequent to the statement of the case dated in August 2011, to include the VA examination conducted in November 2011.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the etiology of any current left knee disorder.  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must provide a clear diagnosis of any chronic left knee disorder found.  The examiner must then provide an opinion as to whether any current left knee disorder found was caused by or aggravated by his military service; or caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

6.  Thereafter, the claim for entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disorder, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

7.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


